Citation Nr: 1526446	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for service-connected posttraumatic stress disorder (PTSD) (previously rated as anxiety disorder), effective April 1, 2009, was proper.

2.  Entitlement to a rating in excess of 70 percent for PTSD. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1966 to January 1968. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In January 2008, the RO granted service connection for anxiety disorder (claimed as PTSD) and assigned a 30 percent rating, effective October 31, 2006, which was the date of the original claim for service connection for this disability.  In February 2008, the Veteran stated he wanted a higher rating, and he also claimed that he could not work due to PTSD.  An August 2008 rating decision awarded a 70 percent disability rating, retroactive to October 31, 2006.  An October 2008 rating decision then proposed to reduce the Veteran's PTSD rating and denied his TDIU claim.  A January 2009 rating decision effectuated the proposed reduction for the Veteran's PTSD effective April 1, 2009.  

The statement of the case provided to the Veteran in May 2010 failed to address the propriety of the reduction in rating.  An October 2009 statement from the Veteran referenced his "appeal for reduction in my PTSD Compensation from 70% to 30% and for Unemployability."  This was timely filed within a year of the reduction in rating; however, the statement of the case merely addressed the claim as one for an increase.  Then, in his substantive appeal, the Veteran continued to express his disagreement with the decision to reduce his compensation, yet the only supplemental statement of the case issued four years later still failed to address the propriety of the reduction.  Considering the special circumstances of this case, the Board will take jurisdiction over the reduction issue.  It is clear that the Veteran intended this to be part of his appeal to the Board, and his representative did have an opportunity to submit argument on this point. 




FINDINGS OF FACT

1.  A January 2009 rating decision reduced the disability rating for the Veteran's service-connected PTSD from 70 percent to 30 percent, effective April 1, 2009.

2.  As of April 1, 2009, the 70 percent disability rating for the Veteran's service-connected PTSD had been in effect for less than five years.

3.  By April 1, 2009, the record does not reflect that the Veteran's PTSD disability had improved.

4.  Throughout the entire rating period on appeal, the Veteran's PTSD symptoms included impaired impulse control, irritability with periods of violence, verbal threats at work, legal problems, difficulty in adapting to stressful circumstances including work or worklike settings, neglect of personal hygiene, indifference to weight gain, inability to maintain effective relationships due to anger and lack of communication, the necessity of his employer to contact the police due to his actions, and his own admission of avoiding people in order to not hurt anyone.  These symptoms have resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; however, PTSD symptoms have not resulted in total occupational and social impairment.

5.  The Veteran is unable to secure or follow gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a reduction in disability rating for PTSD were not met, and restoration of the 70 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411 (2014).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran contends that his PTSD disability rating should not have been reduced from 70 percent to 30 percent effective April 1, 2009 because the evidence did not show that his psychiatric symptoms had improved.  Moreover, the Veteran appealed the initial evaluation for this disability.  Although the evaluation for PTSD has been increased and reduced during the pendency of this appeal, the Veteran was not granted the full benefit of 100 percent disabling at any point.  Thus, the issue of entitlement to an increased rating in excess of 70 percent for PTSD is before the Board as well.  

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where, however, a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. §§ 3.344(c), 3.343(a). 

In the present case, the Veteran's 70 percent rating had been in effect for less than a five-year period at the time the Veteran's PTSD disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  Specifically, the Veteran's 70 percent disability rating became effective as of October 31, 2006, the date of the initial grant of service connection for his psychiatric disability.  Following an October 2008 VA examination, the RO proposed to reduce the Veteran's rating later that month, and the rating was reduced to 30 percent, effective April 1, 2009.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court of Veterans Appeals (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

However, the Board notes that the rating reduction and rating increase claims are inexorably intertwined in this case because the Veteran's initial rating for PTSD was already under appeal when the reduction was effectuated.  Thus, the Board shall address both the reduction claim and the increased rating claim simultaneously. 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's service-connected PTSD has been evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is given for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale that was used by mental health professionals and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores between 50 and 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2014).  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim for an increased rating or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for a higher rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Turning to the rating reduction, the Board notes that the RO increased the evaluation for the Veteran's psychiatric symptoms effective October 2006 from 30 percent disabling to 70 percent disabling in an August 2008 rating decision.  The RO noted that the Veteran had exhibited signs and symptoms of a psychiatric disability such as: impaired impulse control, irritability with periods of violence, verbal threats at work, recent run-ins with the law, difficulty in adapting to stressful circumstances including work or worklike settings, neglect of personal hygiene, refusal to cook, indifference to weight gain, inability to maintain effective relationships due to anger and lack of communication, the necessity of his employer to contact the police due to his actions, and his own admission of avoiding people in order to not hurt anyone.  Due to these signs and symptoms, the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Following this decision, the Veteran filed an informal application for a TDIU in February 2008, followed by a formal application in September 2008.  He also provided a statement in support of his claim in which he stated that it was in the best interest to himself and those around him that he remain unemployable because he was not able to control deficiencies associated with his severe anxiety disorder.  

In connection with his TDIU claim, a VA examiner reviewed the Veteran's records and provided an opinion regarding unemployability in October 2008.  The examiner was asked to offer an opinion only regarding the Veteran's unemployability for his service-connected anxiety disorder, not otherwise specified (NOS).  The VA examiner's opinions and conclusions were not based upon an examination of the Veteran but only on the review of his treatment records.  However, this same examiner provided a report in November 2007 after conducting a psychological examination of the Veteran.  In the October 2008 report, the examiner repeated certain conclusions he made during the November 2007 VA examination.  After noting the Veteran's documented troubles at work and with police enforcement in the recent past, the examiner concluded that it continued to be his opinion that there would be mild to moderate vocational limitations associated with the Veteran's mild PTSD.  

The RO proposed to reduce the Veteran's PTSD rating from 70 percent disabling to 30 percent disabling based upon the October 2008 VA examiner's conclusions and opinions.  By a January 2009 rating decision, the RO effectuated this proposed reduction effective April 1, 2009.  However, the record does not reflect that the Veteran's PTSD disability symptoms had improved by this date.  In particular, the Veteran was not offered another examination to determine the state of his mental health at the time the rating reduction was effectuated.  Instead, the RO used the opinions and conclusions of a VA examiner who only reviewed the Veteran's records, including his own previous determinations from November 2007.  Contrary to the VA examiner's October 2008 conclusions that the Veteran only had mild to moderate vocational limitations associated with his PTSD, the Veteran submitted contemporaneous lay statements indicating that he was unable to work and that it would be best for himself and those around him if he did not work because of his psychiatric symptoms.  Furthermore, this examiner was only tasked with providing an opinion as to whether the Veteran was unemployable due to his service-connected disabilities.  He was not asked to offer an opinion as to the state of the Veteran's psychiatric symptoms at that time.  In light of these facts, VA has not shown by a preponderance of the evidence that the Veteran's PTSD disability had improved by April 1, 2009.  Thus, the rating reduction is void ab initio.  Greyzck, 12 Vet. App. at 292 (1999). 

Turning to the increased rating claim for PTSD, the Board finds that his psychiatric symptoms have not warranted a rating in excess of 70 percent disabling at any time on appeal.  In particular, the record as a whole shows that prior to April 2013 the Veteran exhibited the symptoms noted in the August 2008 rating decision, i.e., periods of violence, impaired impulse control, difficulty in adapting to stressful circumstances, inability to maintain effective relationships, problems with law enforcement and at work, etcetera; however, the duration, frequency, and severity of these symptoms had not resulted in total occupational and social impairment.  Specifically, in July 2007, November 2007, February 2008, January 2009, and January 2010 VA medical records, his GAF score was noted as 65, which indicated mild symptoms.  Likewise, a March 2009 VA mental health note showed that his GAF score was 55, which indicated moderate symptoms.

In July 2008, the Veteran's wife submitted a statement where she explained her observations regarding the Veteran's sleeping patterns, anger, hygiene, memory loss, weight gain, and other symptoms of his psychiatric disability, which had created an inability to maintain an effective relationship with her.  She submitted a similar statement in April 2013 detailing many of the same observations. 

Also in July 2008, the Veteran was noted to be attending group therapy sessions for his PTSD.  Social Security Administration (SSA) records from September 2009 show that he was deemed disabled due to his severe psychiatric and hypertension symptoms, and that he was deemed unemployable since April 2007 due to these symptoms.  

A January 2009 VA mental health outpatient note showed that the Veteran complained of momentary thoughts of "suicide by cop;" however, the physician noted that he did not have possession of guns or explosives, and he denied any specific suicide ideation, plan, or intent.  The Board notes that the duration, frequency, and severity of these momentary thoughts does not amount to the level of severity to be considered as persistent harm of hurting himself. 

Following the reduction in the Veteran's rating to 30 percent disabling in April 2009, which the Board has determined was improper, in an April 2013 rating decision the RO reevaluated the Veteran's PTSD disability as 50 percent disabling due in large part to a VA examination from that same month.  Following a thorough review of the Veteran's records and self-reported history, the examiner noted that the Veteran's PTSD symptoms included: anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting, difficulty in establishing and maintaining effective work and social relationships; and impairment in impulse control, such as unprovoked irritability with periods of violence.  The examiner opined that it was at least as likely as not that his PTSD causes impairments in the majority of areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner also assigned the Veteran a GAF score range of 50 to 55, indicating serious to severe symptoms.  

During this examination, the Veteran and his wife also endorsed symptoms of poor hygiene and self-care, as well as suicide ideation without plan or intent.  Again, the Board notes that this mention of suicide ideation does not rise to the level of a persistent danger of harming himself since the record as a whole does not indicate that he attempted to cause harm to himself on any occasion.  

In light of this evidence, the Board finds that the Veteran's PTSD symptoms have warranted a 70 percent rating due to the severity, duration, and frequency of his symptoms, which has resulted in occupational and social impairment of most areas, including work, family relations, mood, judgment, and thinking.  The Board has considered this entire period, however, and finds that a rating in excess of 70 percent has not been warranted at any time.  Specifically, while the record demonstrates that the Veteran's symptoms have been severe, moderate, and mild as shown by his GAF scores, that severity has not resulted in total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Rather, while the Veteran does not have an effective relationship with his spouse, the record shows that he has been married to his spouse for a substantial amount of time.  He was also noted to be attending PTSD group therapy, and he has submitted numerous lay statements in support of his claims.  These facts demonstrate that he can maintain social relationships and that he does not have gross impairment of thought processes or communications.  Furthermore, while his PTSD symptoms have impacted his daily living, these symptoms do not necessarily indicate a totally disabling overall disability picture.  Thus, the Board finds that a 100 percent rating for PTSD has not been warranted at any time during this appeal. 

Accordingly, the Board concludes that the Veteran's PTSD is no more than 70 percent disabling.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the service-connected PTSD.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include impaired impulse control, irritability, periods of violence, verbal threats, legal problems, difficulty in adapting to stressful circumstances including work or worklike settings, neglect of personal hygiene, mood impairment, inability to maintain effective relationships, and avoidance of people.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21 (2014).  

Additionally, the Board has considered the Veteran's GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disability.  

Moreover, the Board acknowledges that the Veteran was also service connected for arthritis in the third metacarpal of the right hand at 10 percent disabling during the entire appeal.  He was later service connected for tinnitus at 10 percent disabling and bilateral hearing loss at a noncompensable rating.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.


TDIU

The Veteran filed an informal claim for a TDIU that was received by VA on February 29, 2008, and he filed a formal application for increased compensation based on unemployability in September 2008.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2014).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Following the Board's determinations above, the Veteran has been service connected for his PTSD at 70 percent disabling since filing an informal claim for a TDIU in February 2008, in which he stated that he was unable to work due to his PTSD.  He is also service connected for arthritis in his right hand third metacarpal at 10 percent disabling, tinnitus at 10 percent disabling, and bilateral hearing loss that is rated at zero percent.  Thus, his combined disability rating, but also his PTSD rating alone, meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.   

In his September 2008 formal application for a TDIU, the Veteran reported that he had finished school up to the 11th grade.  He noted that he had an additional five weeks of training at the heavy equipment school in the military.  He also reported that he had worked as a head machine operator from 1985 to 2006 for two different companies.  He appears to have held his last job in 2007.  In August 2014, the Veteran submitted his W-2 wage and tax statement for 2007, which showed that he earned an income above the poverty threshold for that year as established by the U.S. Department of Commerce, Bureau of the Census.  

SSA records indicate that he was classified as an unskilled worker.  A September 2009 SSA Office of Disability Adjudication and Review decision showed that his job skills do not transfer to other occupations, and the adjudicator determined that he was under a disability for SSA purposes since April 2007.  While SSA adjudicators considered factors such as age and nonservice-connected disabilities in reaching their conclusion that the Veteran was under a disability, the Board finds the SSA evidence probative since it discussed at length the Veteran's psychiatric symptoms and their impact on his ability to work.  

The Veteran has been service connected for his right hand third finger arthritis as long as he has been service connected for his PTSD symptoms, namely, October 2006.  Since then, he has also been service connected for bilateral hearing loss and tinnitus.  He was afforded a VA examinations in April 2013 for his PTSD, right hand arthritis, hearing loss, and tinnitus.  During the PTSD examination, the examiner concluded that she did not have evidence that the Veteran was unemployable solely due to his PTSD.  Moreover, in his right hand arthritis examination, after noting that his right hand was his dominant hand, the examiner opined that this disability would only limit him from jobs that did not allow for periodic breaks to rest his hand.  The Board notes that the Veteran reported feeling that his right hand arthritis prevented him from doing jobs that required a lot of heavy use of the hand, such as being a mechanic.  The examiner who conducted the Veteran's hearing loss and tinnitus examination concluded that these disabilities did not render him unemployable.  

The Board notes that during the April 2013 VA examinations, none of the VA examiners opined whether all of the Veteran's service-connected disabilities in combination prevented him from securing or following a substantially gainful occupation.  The Federal Circuit has held in Geib v. Shinseki, 733 F.3d 1350 (Fe. Cir. 2013) that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  However, the Board concludes that the combined effects of his service-connected disabilities prevents him from securing or following substantially gainful employment.  The Board finds it significant that the Veteran's right hand is his dominant hand, which he would need to use in a labor-intensive job. 

In a February 2012 statement in support of his claim, the Veteran reported that he was recently terminated as a volunteer driver from a VA hospital due to his "uncontrolled mental health issues." 

In light of the abovementioned evidence, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  This conclusion is supported by his 11th grade education, his work as a machine operator for most of his career, the SSA's determination that he was limited to menial jobs, the fact that his disabled right hand is his dominant hand, the combined effects of his service-connected disabilities, and the fact that he cannot even volunteer due to his uncontrolled PTSD symptoms.  Accordingly, the Board concludes that the Veteran is entitled to a TDIU, and his claim must be granted.  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in 2008, prior to the RO's consideration of these claims.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e), (i).  Here, VA sent to the Veteran a rating dated October 31, 2008 proposing the reduction and a notification letter dated November 7, 2008 that complied with the requirements of 38 C.F.R. § 3.105(e) and (i).  The Veteran provided a notice of disagreement in November 2008 but did not request a hearing.  Thus, the RO issued and sent a January 2009 rating decision which set the effective date of the reduction as April 1, 2009.  However, since the Board has determined that the reduction is void ab initio, no additional discussion concerning procedural requirements for this reduction is required. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records, SSA records, and VA treatment records.  The duty to assist was further satisfied by VA examinations in November 2007 and multiple examinations in April 2013, during which examiners conducted physical and psychiatric examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.







	(CONTINUED ON NEXT PAGE)


ORDER

The reduction in the Veteran's disability rating for service-connected PTSD (previously rated as anxiety disorder) was improper, and the 70 percent rating is restored effective April 1, 2009. 

Entitlement to a rating in excess of 70 percent for PTSD is denied. 

Entitlement to a TDIU is granted.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


